Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed February 12, 2021.  At this point claims 1-19 are pending in the instant application and ready for examination by the Examiner.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more due. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four categories of invention, i.e., Process, machine, manufacture or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step2A, Prong 1), it is determined whether or 2019 PEG for more details of the analysis.  

Step 1
According to the first part of the analysis, in the instant application, claims 1-8 are directed to a method. Claims 9-11, 12-16 are directed to a method. Claims 17-19 are directed to a computing device.  Thus each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture or composition of matter). 
These claims recite a process.

Claim 1
A method comprising:

normalizing the activation value for each rule;
determining a standard deviation of the activation value for each rule;
determining a correlation between the plurality of rules;
identifying a first subset of rules of the plurality of rules, wherein each rule of the first subset of rules has activation value with the standard deviation greater than a standard deviation threshold and wherein each rule of the first subset of rules has activation value with correlation smaller than a correlation threshold value;
for each rule of the first subset of rules, ranking activation values based on their respective standard deviation of the activation value;
selecting a second subset of rules from the first subset of rules based on the ranking;
identifying, using an unsupervised machine learning algorithm, outlier activation patterns; and
analyzing the outlier activation patterns based on the second subset of rules.
identifying particular rules of the second subset of rules having an impact on network performance based on one or more criteria: and
presenting a density plot or histogram of the activation values for the particular rules to a user on a computing device.


Claim 9
A method comprising:
processing data sets according to a plurality of rules to generate an activation pattern for each data set, wherein each activation pattern includes an activation value for each rule of the plurality of rules wherein the activation value comprises an output value for a particular rule generated in response to applying the particular the to the data sets;
normalizing the activation value for each rule;
determining a standard deviation of the activation value for each rule;
identifying a first subset of rules of the plurality of rules, wherein each rule of the first subset of rules has activation value with the standard deviation greater than a standard deviation threshold;
identifying, using an unsupervised machine learning algorithm, outlier activation patterns; and
analyzing the outlier activation patterns based on a second subset of rules of the plurality of rules, wherein the second subset of rules is a subset of the first subset of rules;
identifying particular rules of the second subset of rules having an impact on network performance based on one or more criteria: and
presenting a density plot or histogram of the activation values for the particular rules to a user on a computing device.


Claim 17
A computing device comprising:
one or more processors;
a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of the computing device, cause the computing device to perform operations comprising:
processing data sets according to a plurality of rules to generate an activation pattern for each data set, wherein each activation pattern includes an activation value for each rule of the plurality of rules wherein the activation value comprises an output value for a particular rule generated in response to applying the particular the to the data sets;
normalizing the activation value for each rule;
determining a standard deviation of the activation value for each rule;
determining a correlation between the plurality of rules;
identifying a first subset of rules of the plurality of rules, wherein each rule of the first subset of rules has activation value with the standard deviation greater than a standard deviation threshold and wherein each rule of the first subset of rules has activation value with correlation smaller than a correlation threshold value;
for each rule of the first subset of rules, ranking activation values based on their respective standard deviation of the activation value;

analyzing the outlier activation patterns based on the second subset of rules;
identifying particular rules of the second subset of rules having an impact on network performance based on one or more criteria: and
presenting a density plot or histogram of the activation values for the particular rules to a user on a computing device.

Step 2A, Prong 1   
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception  (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1), In this case, the claims are determined to recite a judicial exception as explained below. These claims fall within the domain of a mathematical process.

Claim(s) 1, 9 and 17 substantially recite
….processing data sets according to a plurality of rules to generate an activation pattern for each data set, wherein each activation pattern includes an activation value for each rule of the plurality of rules wherein the activation value comprises an output value for a particular rule generated in response to applying the particular the to the data sets;; …. (Claim 1)

….processing data sets according to a plurality of rules to generate an activation pattern for each data set, wherein each activation pattern includes an activation value for each rule of the plurality of rules wherein the activation value comprises an output value for a particular rule generated in response to applying the particular the to the data sets;; …. (Claim 17)
This is considered a mathematical process due to there are various weights involved between nodes and various degrees for each node so mathematical principles are needed to generate rules for various weights and nodes.

Claim(s) 1, 9 and 17 substantially recite
….normalizing the activation value for each rule; …. (Claim 1)
….normalizing the activation value for each rule; …. (Claim 9)
….normalizing the activation value for each rule; …. (Claim 17)
This is considered a mathematical process due to normalization are adjustments of values or distributions in statistics.

Claim(s) 1, 9 and 17 substantially recite

….determining a standard deviation of the activation value for each rule; …. (Claim 9)
….determining a standard deviation of the activation value for each rule; …. (Claim 17)
This is considered a mathematical process due to standard deviation is a term used in statistics.

Claim(s) 1 and 17 substantially recite
….determining a correlation between the plurality of rules; …. (Claim 1)
….determining a correlation between the plurality of rules; …. (Claim 17)
This is considered a mathematical process due to rules are associated with weights and degrees (values), making a relationship between them is also mathematical related.

Claim(s1, 9, 11 and 17 substantially recite
….identifying a first subset of rules of the plurality of rules, wherein each rule of the first subset of rules has activation value with the standard deviation greater than a standard deviation threshold and wherein each rule of the first subset of rules has activation value with correlation smaller than a correlation threshold value; …. (Claim 1)
….identifying a first subset of rules of the plurality of rules, wherein each rule of the first subset of rules has activation value with the standard deviation greater than a standard deviation threshold; …. (Claim 9) determining a correlation between the 
….identifying a first subset of rules of the plurality of rules, wherein each rule of the first subset of rules has activation value with the standard deviation greater than a standard deviation threshold and wherein each rule of the first subset of rules has activation value with correlation smaller than a correlation threshold value; …. (Claim 17)
This is considered a mathematical process due to employing an activation ‘value’ and a standard deviation (value) which uses a threshold (value) are all mathematical related.

Claim(s) 1, 10 and 17 substantially recite
….for each rule of the first subset of rules, ranking activation values based on their respective standard deviation of the activation value; …. (Claim 1)
….for each rule of the first subset of rules, ranking activation values based on their respective standard deviation of the activation value; and…. (Claim 10)
….for each rule of the first subset of rules, ranking activation values based on their respective standard deviation of the activation value; …. (Claim 17)
This is considered a mathematical process due to ordering a list based on a value is a mathematical exercise.  

Claim(s) 1, 10 and 17 substantially recite
….selecting a second subset of rules from the first subset of rules based on the ranking; …. (Claim 1)

….selecting a second subset of rules from the first subset of rules based on the ranking; …. (Claim 17)
This is considered a mathematical process due to a listing being ordered then a portion of the list is selected based on the range of values. 

Claim(s) 1, 10 and 17 substantially recite
….identifying particular rules of the second subset of rules having an impact on network performance based on one or more criteria: ….(Claim 1)
….identifying particular rules of the second subset of rules having an impact on network performance based on one or more criteria: ….(Claim 10)
….identifying particular rules of the second subset of rules having an impact on network performance based on one or more criteria: ….(Claim 17)
This is considered a mathematical process based on the identification of ‘rules’ is based on a formula, algorithm or threshold. 

Claim(s) 1, 9 and 17 substantially recite
….identifying, using an unsupervised machine learning algorithm, outlier activation patterns; and…. (Claim 1)
….identifying, using an unsupervised machine learning algorithm, outlier activation patterns; and…. (Claim 9)

This is considered a mathematical process due to employing a learning algorithm is a mathematical process based on the alteration of ranking or rating. 

Claim(s) 1 and 17 substantially recite
….analyzing the outlier activation patterns based on the second subset of rules. (Claim 1)
….analyzing the outlier activation patterns based on the second subset of rules. (Claim 18)
This is considered a mathematical process due to rules are associated with weights and degrees (values), making a relationship between them is also mathematical related. The input values do not change the foundation of the relationship.

Claim(s) 9 substantially recite
….analyzing the outlier activation patterns based on a second subset of rules of the plurality of rules, wherein the second subset of rules is a subset of the first subset of rules. (Claim 9)
This is considered a mathematical process due to rules are associated with weights and degrees (values), making a relationship between them is also mathematical related. The input values do not change the foundation of the relationship.

Claim(s) 2 and 12 substantially recite

….wherein the standard deviation of the activation value for each rule is a difference between a median of corresponding data of the data sets and the activation value. (Claim 12)
This is considered a mathematical process due to standard deviation is a term in statistics which is mathematical oriented. 

Claim(s) 3, 13 and 18 substantially recite
….wherein the data sets include data for a plurality of transactions, and wherein data for each transaction is processed according to the plurality of rules to generate a plurality of activation values. (Claim 3)
….wherein the data sets include data for a plurality of transactions, and wherein data for each transaction is processed according to the plurality of rules to generate a plurality of activation values. (Claim 13)
….wherein the data sets include data for a plurality of transactions, and wherein data for each transaction is processed according to the plurality of rules to generate a plurality of activation values. (Claim 18)
This is considered a mathematical process due to weighted graphs are associated with weights (values) between nodes.

Claim(s) 6, 14, 7, 15, 8, 16 and 19 substantially recite

….wherein the unsupervised machine learning algorithm is a kernel density estimation algorithm. (Claim 14)
….wherein the unsupervised machine learning algorithm is a density based clustering algorithm. (Claim 7)
….wherein the unsupervised machine learning algorithm is a density based clustering algorithm. (Claim 15)
….wherein the unsupervised machine learning algorithm is an isolation forest algorithm. (Claim 8)
….wherein the unsupervised machine learning algorithm is an isolation forest algorithm. (Claim 16)
….wherein the unsupervised machine learning algorithm is selected from a group consisting of a kernel density estimation algorithm, a density based clustering algorithm, and an isolation forest algorithm. (Claim 19)
This is considered a mathematical process due to these claims recite different types of algorithms which are all mathematically based.

Step 2A, Prong two: 
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all the claims individually and as an ordered combination, it is determined that the 

Claim(s) 1, 9 and 17 further recite:
…. presenting a density plot or histogram of the activation values for the particular rules to a user on a computing device. (Claim 1)
…. presenting a density plot or histogram of the activation values for the particular rules to a user on a computing device. (Claim 9)
…. presenting a density plot or histogram of the activation values for the particular rules to a user on a computing device. (Claim 17)
Displaying an output of an algorithm in a given format is not a practical application. 

Claim(s) 16 further recite 
….one or more processors; a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of the computing device, cause the computing device to perform operations comprising: (Claim 16) 
Using generic computer hardware in a generic fashion is not a practical application does not qualify as statutory under 35 USC 101. It is merely a generic computer component performing generic computer functions. MPEP 2106.07(b)
Claim(s) 4 further recite
….wherein each transaction of the plurality of transaction is data collected over a period of time. (Claim 4)


Claim(s) 5 further recite
…. comprising receiving the data sets. (Claim 5)
Collecting data is not making the invention into a practical application. Data gathering is seen as an insignificant extra solution activity. See MPEP 2106.05(g). 

Step 2B:
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below. 

Claim(s) 1, 9 and 17 further recite:
…. presenting a density plot or histogram of the activation values for the particular rules to a user on a computing device. (Claim 1)

…. presenting a density plot or histogram of the activation values for the particular rules to a user on a computing device. (Claim 17)
Displaying an output of an algorithm in a given known format is not considered a practical application. 

Claim(s) 17 further recite 
….one or more processors; a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of the computing device, cause the computing device to perform operations comprising: (Claim 17) 
Using generic computer hardware in a generic fashion is not significantly more and does not qualify as statutory under 35 USC 101. The use of a computer or other machinery, to compile information to transform a programming language into a target language with physical connections between a file and an application, is in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. MPEP2106.05(f)(II)

Claim(s) 4 further recite
….wherein each transaction of the plurality of transaction is data collected over a period of time. (Claim 4)


Claim(s) 5 further recite
…. comprising receiving the data sets. (Claim 5)
Collecting data is not making the invention significantly more. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. MPEP 2106.05(d)(II)


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim(s) 1-7, 9-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams, in view of Huberman, in view of Jorstad in view of Corman in view of Webb and further in view of Bedrosian. (U. S. Patent Publication 20060267780, referred to as Adams; U. S. Patent 6115718, referred to as Huberman; U. S. Patent Publication 20110087670, referred to as Jorstad; U. S> Patent Publication 20040267584, referred to as Corman; ‘Data preparation’, referred to as Webb; U. S. Patent Publication 20090259445, referred to as Bedrosian)

Claim 1
Adams discloses a method comprising: processing data sets (Adams, 0065; In this preferred embodiment of the invention the rules store 5 comprises a means of interfacing to the Comparison engine 7, the clock 2 and the control means 9, and it further comprises of two tables of data whose contents can be written to or read by the Comparison engine 7 and the control means 9. The two tables of data are Table T1 and Table T2, which are described in more detail below.) according to a plurality of rules to generate an activation pattern for each data set. (Adams, 0122, 0167; ‘As already mentioned the counting means processing engine 18 runs processes that analyse the activation patterns of the motion detection sensors defined within Table T8, and it computes an occupant count dependent on some simple activation-based rules.’, ‘For example, consider a case where adaptive rule setting is in use. ….The calculation in 
Adams does not disclose expressly wherein each activation pattern includes an activation value for each rule of the plurality of rules  wherein the activation value comprises an output value for a particular rule generated in response to applying the particular the to the data sets;…. determining a standard deviation of the activation value for each rule;…. identifying a first subset of rules of the plurality of rules, wherein each rule of the first subset of rules has activation value with the standard deviation greater than a standard deviation threshold and wherein each rule of the first subset of rules has activation value with correlation smaller than a correlation threshold value.
Huberman discloses wherein each activation pattern includes an activation value for each rule of the plurality of rules  wherein the activation value comprises an output value for a particular rule generated in response to applying the particular the to the data sets (Huberman, c9:36-46, ;’ Compute the mean and standard deviation assuming an inverse Gaussian distribution for the number of clicks all users make at the Web site. Perform the spreading activation algorithm using the entry points as the initial activation matrix, the state transition matrix as the connection/arc strengths, and the Inverse Gaussian distribution with the site's mean and standard deviation as the dampening parameter. Determine if the web site modification has the desired effect (e.g. there is a prediction that the re -linked web page will receive more hits; EC Activation value maps to standard deviation or Z score.);…. determining a standard deviation of the activation value for each rule (Huberman, c9:11-18, C9:39-47; ‘The prediction of pages relevant to a particular page or set of pages is accomplished by:’ And ‘Perform the spreading activation algorithm using the entry points as the initial activation matrix, the state transition matrix as the connection/arc strengths, and the Inverse Gaussian distribution with the site's mean and standard deviation as the dampening parameter. The pages having an activation value above a predetermined threshold are then provided as a list of related pages. EC: Within this reference, ‘rules’ of applicant maps to pages that are relevant (topics or concepts));…. identifying a first subset of rules of the plurality of rules, wherein each rule of the first subset of rules has activation value with the standard deviation greater than a standard deviation threshold and wherein each rule of the first subset of rules has activation value with correlation smaller than a correlation threshold value. (Huberman, c9:11-18, C9:39-47; ‘The prediction of pages relevant to a particular page or set of pages is accomplished by:’ And ‘Perform the spreading activation algorithm using the entry points as the initial activation matrix, the state transition matrix as the connection/arc strengths, and the Inverse Gaussian distribution with the site's mean and standard deviation as the dampening parameter. The pages having an activation value above a predetermined threshold are then provided as a list of related pages. EC: Within this reference, ‘rules’ of applicant maps to pages that are relevant (topics or concepts). Here Huberman discloses a threshold being used to classify rules from one another. The correlation is they are below the threshold value.) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams and Huberman before him before the effective filing date of the claimed invention, to modify Adams to incorporate standard deviation and the use of a threshold as a decision engine, standard deviation and the use of rules of Huberman. Given the 
Adams and Huberman do not disclose expressly normalizing the activation value for each rule;….determining a correlation between the plurality of rules.
Jorstad discloses normalizing the activation value for each rule (Jorstad, 0087; The spreading activation technique may work similarly for sets of candidate concepts (e.g., where a token or phrase maps to a plurality of concepts), except that each concept is considered to be "competing" with the others for dominance. This competition may be represented by rescaling the activation value for all of the concepts within a competing set to 1.0 ( normalizing the activation values).);….determining a correlation between the plurality of rules. (Jorstad, 0023; As used herein, an ontology may refer to an organized collection of precompiled knowledge referring to both the meaning of terms (e.g., concepts) and relationships between concepts. EC” Rules of applicant maps to ‘concept’ of Jorstad.) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Huberman and Jorstad before him before the effective filing date of the claimed invention, to modify Adams and Huberman to incorporate normalization, the used of a threshold as a decision engine, standard deviation and the use of rules of Jorstad. Given the advantage of setting the output on the same scale for comparison, determining one set from another set, the use of standard comparison tool such as standard deviation and the use of tools (rules) for classification, one having ordinary skill in the art would have been motivated to make this obvious modification.

Corman discloses for each rule of the first subset of rules, ranking activation values based on their respective standard deviation of the activation value (Corman, 0140; For a given time step, the algorithm begins by getting activation values from input for each of the eleven foci. It orders the foci according to activation level, and works through the selection process starting with the most activated focus. This ordering insures that preferred relationships according to the selection logic are most likely to be assigned to the most activated foci.);….. identifying particular rules of the second subset of rules having an impact on network performance based on one or more criteria. (Corman, 0041, 0031, 0051; ‘The rules that govern the interaction of the foci over time are specified.’….’ In FIG. 2, the above-described activity foci are shown within complex network 30.’….’ But foci do not dissipate their activation in isolation. Rather, foci are part of a network of interfocus influence, and the effects of neighboring foci (other foci to which a given focus is linked) must be taken into account.’  EC: Rules are associated with foci, foci are associated with a network, and foci are interconnected with others.) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Jorstad, Huberman and Corman before him before the effective filing date of the claimed invention, to modify Adams, Jorstad, Huberman to incorporate to rank rules based on standard deviation values of Corman. Given the advantage of being able to 
Adams, Huberman Jorstad and Corman do not disclose expressly selecting a second subset of rules from the first subset of rules based on the ranking; identifying, using an unsupervised machine learning algorithm, outlier activation patterns; and analyzing the outlier activation patterns based on the second subset of rules.
Webb discloses selecting a second subset of rules from the first subset of rules based on the ranking (Webb, p261, 265; ‘A good attribute divides the dataset into subsets that are as pure as possible, ideally into sets so that each one only contains examples from the same class.’ And ‘A decision list (also called an ordered rule set) is a collection of individual Classification Rules that collectively form a Classifier.”); identifying, using an unsupervised machine learning algorithm (Webb, p270-271; Density-Based Clustering refers to unsupervised learning methods that identify distinctive groups/clusters in the data, based on the idea that a cluster in a data space is a contiguous region of high point density, separated from other such clusters by contiguous regions of low point density. The data points in the separating regions of low point density are typically considered noise/outliers.), outlier activation patterns; and analyzing the outlier activation patterns based on the second subset of rules. (Webb, 271; ‘Structure of Learning System Assuming that the data setO⊂Rd is a sample from some unknown probability density p(x), there are different ways of determining high density areas of the density p(x). Commonly, the notion of a high density area is (implicitly or explicitly) based on a local density estimate at each point (typically, some kernel or nearest neighbor density estimate), and a notion of connection between clusters are essentially constructed as maximal sets of objects that are directly or transitively connected to objects whose density exceeds some threshold λ. The set {x∣p(x) > λ} of all high density objects is called the density level set of p at λ. Objects that are not part of such clusters are called noise or outliers.’ EC: There is no definition within the specification which discloses the meaning of ‘analyzing the outlier activation patterns.) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Jorstad, Huberman, Corman and Webb before him before the effective filing date of the claimed invention, to modify Adams, Jorstad, Huberman and Corman to incorporate knowledge known within the art of Webb. Given the advantage of clarifying unsupervised learning, ranking techniques, with various general algorithms, one having ordinary skill in the art would have been motivated to make this obvious modification.
Adams, Huberman Jorstad, Corman and Webb do not disclose expressly presenting a density plot or histogram of the activation values for the particular rules to a user on a computing device.
Bedrosian discloses presenting a density plot or histogram of the activation values for the particular rules to a user on a computing device. (Bedrosian, abstract, 0070; ‘That is, measured packet delay information is analyzed and information from this analysis is used to construct a total delay model for a network.’….’ To determine the total delay target (e.g., D.sub.total(t)) in as in method step …. The mean and standard deviation may be determined from the measured data in FIG. 8 to provide the resultant simulated output PDV histogram shown in FIG. 9.’) It would have been obvious to one 

Claim 2
Adams and Huberman do not disclose expressly wherein the standard deviation of the activation value for each rule is a difference between a median of corresponding data of the data sets and the activation value.
Jorstad discloses wherein the standard deviation of the activation value for each rule is a difference between a median of corresponding data of the data sets and the activation value. (Jorstad, 0117; For instance, the selection may be based on the activation value of the concepts in the graph (e.g., concepts that have an activation value above a particular activation threshold may be selected). However, other selection criteria may be used. For example, the selection of one or more of a plurality of completing concepts may be based upon a difference between activation values of the competing concepts, proximity of the competing concepts to other, selected concepts (e.g., unambiguous concepts, selected ambiguous concepts, or the like), a comparison to an activation threshold, or other factors. EC: ‘Rule’ of applicant maps to ‘concepts’ of Jorstad.) It would have been obvious to one having ordinary skill in the art, having the 

Claim 3
Adams and Huberman do not disclose expressly wherein the data sets include data for a plurality of transactions, and wherein data for each transaction is processed according to the plurality of rules to generate a plurality of activation values.
Jorstad discloses wherein the data sets include data for a plurality of transactions (Jorstad, fig 1; Per the specification 0030, ‘transaction’ means, ‘The computing device 200 may receive a data set corresponding to the transmission and/or reception of data (hereinafter " transaction") over the network. The data set may include the amount of data transmitted over a particular unit of time, the error rate, the propagation time, and the channel quality among others.’ EC: This means any data that is transmitted or metadata in regards to the transmitted data. Data is passed from item 105 to item 120 then passed to item 125), and wherein data for each transaction is processed according to the plurality of rules to generate a plurality of activation values. (Jorstad, 0042; In some embodiments, the spreading activation technique used by the concept extraction module 120 may access the ontology 110 in graph form, in which concepts may be assigned an activation value.) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Huberman and Jorstad before him before the effective filing date of the claimed invention, to modify Adams and Huberman to incorporate normalization, the used of a threshold as a decision engine, standard deviation and the use of rules of Jorstad. Given the advantage of setting the output on the same scale for comparison, determining one set from another set, the use of standard comparison tool such as standard deviation and the use of tools (rules) for classification, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 4
Adams discloses wherein each transaction of the plurality of transaction is data collected over a period of time. (Adams, 0029; A clock 2 that provides either the actual time or time and date, said information being made available for use by other elements of the system;…)

Claim 5
Adams discloses comprising receiving the data sets. (Adams, 0065; In this preferred embodiment of the invention the rules store 5 comprises a means of interfacing to the Comparison engine 7, the clock 2 and the control means 9, and it further comprises of two tables of data whose contents can be written to or read by the 

Claim 6
Adams, Huberman Jorstad and Corman do not disclose expressly wherein the unsupervised machine learning algorithm is a kernel density estimation algorithm.
Webb discloses wherein the unsupervised machine learning algorithm is a kernel density estimation algorithm. (Webb, p270; Density Estimation Claude Sammut University of New SouthWales, Sydney, Australia Synonyms Kernel density estimation Definition Given a set of observations, x1, . . . , xN, which is a random sample from a probability density function fX (x), density estimation attempts to approximate fX (x) by fX (x0).’ And ‘Cross References Kernel Methods, Locally Weighted Regression for Control, Mixture Models, Nearest Neighbor, Support Vector Machine. EC: Kernel density of applicant is a class of algorithms. K Nearest Neighbor is a unsupervised kernel density algorithm. See Stupp [0138]) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Jorstad, Huberman, Corman and Webb before him before the effective filing date of the claimed invention, to modify Adams, Jorstad, Huberman and Corman to incorporate knowledge known within the art of Webb. Given the advantage of clarifying unsupervised learning, ranking techniques, with various general algorithms, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 7

Webb discloses wherein the unsupervised machine learning algorithm is a density based clustering algorithm. (Webb, p270-271; Density-Based Clustering refers to unsupervised learning methods that identify distinctive groups/clusters in the data, based on the idea that a cluster in a data space is a contiguous region of high point density, separated from other such clusters by contiguous regions of low point density. The data points in the separating regions of low point density are typically considered noise/outliers.) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Jorstad, Huberman, Corman and Webb before him before the effective filing date of the claimed invention, to modify Adams, Jorstad, Huberman and Corman to incorporate knowledge known within the art of Webb. Given the advantage of clarifying unsupervised learning, ranking techniques, with various general algorithms, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 9
Adams discloses a method comprising: processing data sets (Adams, 0065; In this preferred embodiment of the invention the rules store 5 comprises a means of interfacing to the Comparison engine 7, the clock 2 and the control means 9, and it further comprises of two tables of data whose contents can be written to or read by the Comparison engine 7 and the control means 9. The two tables of data are Table T1 and Table T2, which are described in more detail below.) according to a plurality of rules to Adams, 0122, 0167; ‘As already mentioned the counting means processing engine 18 runs processes that analyse the activation patterns of the motion detection sensors defined within Table T8, and it computes an occupant count dependent on some simple activation-based rules.’, ‘For example, consider a case where adaptive rule setting is in use. ….The calculation in process 45 also takes account of the fact that the space may have been unoccupied for some or all of the defined period, and it does this by including any compensating activation values stored in field F166 of the relevant version of Table T10.)
Adams does not disclose expressly wherein each activation pattern includes an activation value for each rule of the plurality of rules  wherein the activation value comprises an output value for a particular rule generated in response to applying the particular rule to the data sets;….. determining a standard deviation of the activation value for each rule; identifying a first subset of rules of the plurality of rules, wherein each rule of the first subset of rules has activation value with the standard deviation greater than a standard deviation threshold.
Huberman discloses wherein each activation pattern includes an activation value for each rule of the plurality of rules  wherein the activation value comprises an output value for a particular rule generated in response to applying the particular rule to the data sets (Huberman, c9:36-46, ;’ Compute the mean and standard deviation assuming an inverse Gaussian distribution for the number of clicks all users make at the Web site. Perform the spreading activation algorithm using the entry points as the initial activation matrix, the state transition matrix as the connection/arc strengths, and the Inverse Gaussian distribution with the site's mean and standard deviation as the dampening Huberman, c9:11-18, C9:39-47; ‘The prediction of pages relevant to a particular page or set of pages is accomplished by:’ And ‘Perform the spreading activation algorithm using the entry points as the initial activation matrix, the state transition matrix as the connection/arc strengths, and the Inverse Gaussian distribution with the site's mean and standard deviation as the dampening parameter. The pages having an activation value above a predetermined threshold are then provided as a list of related pages. EC: Within this reference, ‘rules’ of applicant maps to pages that are relevant (topics or concepts)); identifying a first subset of rules of the plurality of rules, wherein each rule of the first subset of rules has activation value with the standard deviation greater than a standard deviation threshold. (Huberman, c9:11-18, C9:39-47; ‘The prediction of pages relevant to a particular page or set of pages is accomplished by:’ And ‘Perform the spreading activation algorithm using the entry points as the initial activation matrix, the state transition matrix as the connection/arc strengths, and the Inverse Gaussian distribution with the site's mean and standard deviation as the dampening parameter. The pages having an activation value above a predetermined threshold are then provided as a list of related pages. EC: Within this reference, ‘rules’ of applicant maps to pages that are relevant (topics or concepts). Here Huberman discloses a threshold being used to classify rules from one another. The correlation is they are below the threshold value.) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams and Huberman before him before the 
Adams and Huberman do not disclose expressly normalizing the activation value for each rule.
Jorstad discloses normalizing the activation value for each rule. (Jorstad, 0087; The spreading activation technique may work similarly for sets of candidate concepts (e.g., where a token or phrase maps to a plurality of concepts), except that each concept is considered to be "competing" with the others for dominance. This competition may be represented by rescaling the activation value for all of the concepts within a competing set to 1.0 ( normalizing the activation values).) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Huberman and Jorstad before him before the effective filing date of the claimed invention, to modify Adams and Huberman to incorporate normalization, the used of a threshold as a decision engine, standard deviation and the use of rules of Jorstad. Given the advantage of setting the output on the same scale for comparison, determining one set from another set, the use of standard comparison tool such as standard deviation and the use of tools (rules) for classification, one having ordinary skill in the art would have been motivated to make this obvious modification.

Corman discloses identifying particular rules of the second subset of rules having an impact on network performance based on one or more criteria. (Corman, 0041, 0031, 0051; ‘The rules that govern the interaction of the foci over time are specified.’….’ In FIG. 2, the above-described activity foci are shown within complex network 30.’….’ But foci do not dissipate their activation in isolation. Rather, foci are part of a network of interfocus influence, and the effects of neighboring foci (other foci to which a given focus is linked) must be taken into account.’  EC: Rules are associated with foci, foci are associated with a network, and foci are interconnected with others.) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Jorstad, Huberman and Corman before him before the effective filing date of the claimed invention, to modify Adams, Jorstad, Huberman to incorporate to rank rules based on standard deviation values of Corman. Given the advantage of being able to choose the best rule, one having ordinary skill in the art would have been motivated to make this obvious modification.
Adams, Huberman Jorstad and Corman do not disclose expressly identifying, using an unsupervised machine learning algorithm, outlier activation patterns; and analyzing the outlier activation patterns based on a second subset of rules of the plurality of rules, wherein the second subset of rules is a subset of the first subset of rules.
Webb, p270-271; Density-Based Clustering refers to unsupervised learning methods that identify distinctive groups/clusters in the data, based on the idea that a cluster in a data space is a contiguous region of high point density, separated from other such clusters by contiguous regions of low point density. The data points in the separating regions of low point density are typically considered noise/outliers.), outlier activation patterns; and analyzing the outlier activation patterns (Webb, 271; ‘Structure of Learning System Assuming that the data setO⊂Rd is a sample from some unknown probability density p(x), there are different ways of determining high density areas of the density p(x). Commonly, the notion of a high density area is (implicitly or explicitly) based on a local density estimate at each point (typically, some kernel or nearest neighbor density estimate), and a notion of connection between objects (typically, points are connected if they are within a certain distance ε from each other); clusters are essentially constructed as maximal sets of objects that are directly or transitively connected to objects whose density exceeds some threshold λ. The set {x∣p(x) > λ} of all high density objects is called the density level set of p at λ. Objects that are not part of such clusters are called noise or outliers.’ EC: There is no definition within the specification which discloses the meaning of ‘analyzing the outlier activation patterns.) based on a second subset of rules of the plurality of rules, wherein the second subset of rules is a subset of the first subset of rules. (Webb, p261, 265; ‘A good attribute divides the dataset into subsets that are as pure as possible, ideally into sets so that each one only contains examples from the same class.’ And ‘A decision list (also called an ordered rule set) is a collection of individual Classification Rules that collectively form a 
Adams, Huberman Jorstad, Corman and Webb do not disclose expressly presenting a density plot or histogram of the activation values for the particular rules to a user on a computing device.
Bedrosian discloses presenting a density plot or histogram of the activation values for the particular rules to a user on a computing device. (Bedrosian, abstract, 0070; ‘That is, measured packet delay information is analyzed and information from this analysis is used to construct a total delay model for a network.’….’ To determine the total delay target (e.g., D.sub.total(t)) in as in method step …. The mean and standard deviation may be determined from the measured data in FIG. 8 to provide the resultant simulated output PDV histogram shown in FIG. 9.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Jorstad, Huberman, Corman Webb and Bedrosian before him before the effective filing date of the claimed invention, to modify Adams, Jorstad, Huberman, Corman and Webb to incorporate a visual output of a histogram or density plot of Bedrosian. Given the advantage of human users have high visual input abilities and thus easier for a user to understand the 

Claim 10
Adams, Huberman and Jorstad do not disclose expressly wherein the identifying the first subset of rules further includes: for each rule of the first subset of rules, ranking activation values based on their respective standard deviation of the activation value.
Corman discloses wherein the identifying the first subset of rules further includes: for each rule of the first subset of rules, ranking activation values based on their respective standard deviation of the activation value. (Corman, 0140; For a given time step, the algorithm begins by getting activation values from input for each of the eleven foci. It orders the foci according to activation level, and works through the selection process starting with the most activated focus. This ordering insures that preferred relationships according to the selection logic are most likely to be assigned to the most activated foci.) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Jorstad, Huberman and Corman before him before the effective filing date of the claimed invention, to modify Adams, Jorstad, Huberman to incorporate to rank rules based on standard deviation values of Corman. Given the advantage of being able to choose the best rule, one having ordinary skill in the art would have been motivated to make this obvious modification.
Adams, Huberman Jorstad and Corman do not disclose expressly selecting a subset of the first subset of rules based on the ranking to form the second subset of rules.
Webb, p261, 265; ‘A good attribute divides the dataset into subsets that are as pure as possible, ideally into sets so that each one only contains examples from the same class.’ And ‘A decision list (also called an ordered rule set) is a collection of individual Classification Rules that collectively form a Classifier.”) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Jorstad, Huberman, Corman and Webb before him before the effective filing date of the claimed invention, to modify Adams, Jorstad, Huberman and Corman to incorporate knowledge known within the art of Webb. Given the advantage of clarifying unsupervised learning, ranking techniques, with various general algorithms, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 11
Adams and Huberman do not disclose expressly determining a correlation between the plurality of rules, and wherein each rule of the first subset of rules has activation value with correlation smaller than a correlation threshold value.
Jorstad discloses determining a correlation between the plurality of rules, and wherein each rule of the first subset of rules has activation value with correlation smaller than a correlation threshold value. (Jorstad, 0023; As used herein, an ontology may refer to an organized collection of precompiled knowledge referring to both the meaning of terms (e.g., concepts) and relationships between concepts. EC” Rules of applicant maps to ‘concept’ of Jorstad.) It would have been obvious to one having ordinary skill in 

Claim 12
Adams and Huberman do not disclose expressly wherein the standard deviation of the activation value for each rule is a difference between a median of corresponding data of the data sets and the activation value.
Jorstad discloses wherein the standard deviation of the activation value for each rule is a difference between a median of corresponding data of the data sets and the activation value. (Jorstad, 0117; For instance, the selection may be based on the activation value of the concepts in the graph (e.g., concepts that have an activation value above a particular activation threshold may be selected). However, other selection criteria may be used. For example, the selection of one or more of a plurality of completing concepts may be based upon a difference between activation values of the competing concepts, proximity of the competing concepts to other, selected concepts (e.g., unambiguous concepts, selected ambiguous concepts, or the like), a comparison to an activation threshold, or other factors. EC: ‘Rule’ of applicant maps to ‘concepts’ of 

Claim 13
Adams and Huberman do not disclose expressly wherein the data sets include data for a plurality of transactions, and wherein data for each transaction is processed according to the plurality of rules to generate a plurality of activation values.
Jorstad discloses wherein the data sets include data for a plurality of transactions (Jorstad, fig 1; Per the specification 0030, ‘transaction’ means, ‘The computing device 200 may receive a data set corresponding to the transmission and/or reception of data (hereinafter " transaction") over the network. The data set may include the amount of data transmitted over a particular unit of time, the error rate, the propagation time, and the channel quality among others.’ EC: This means any data that is transmitted or metadata in regards to the transmitted data. Data is passed from item 105 to item 120 then passed to item 125), and wherein data for each transaction is processed according to the plurality of rules to generate a plurality of activation values. (Jorstad, 0042; In some embodiments, the spreading activation technique used by the concept extraction module 120 may access the ontology 110 in graph form, in which concepts may be represented as vertices and the associations (e.g., relationships) between concepts may be represented as edges. Each vertex (e.g., concept) may be assigned an activation value.) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Huberman and Jorstad before him before the effective filing date of the claimed invention, to modify Adams and Huberman to incorporate normalization, the used of a threshold as a decision engine, standard deviation and the use of rules of Jorstad. Given the advantage of setting the output on the same scale for comparison, determining one set from another set, the use of standard comparison tool such as standard deviation and the use of tools (rules) for classification, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 14
Adams, Huberman Jorstad and Corman do not disclose expressly wherein the unsupervised machine learning algorithm is a kernel density estimation algorithm.
Webb discloses wherein the unsupervised machine learning algorithm is a kernel density estimation algorithm. (Webb, p270; Density Estimation Claude Sammut University of New SouthWales, Sydney, Australia Synonyms Kernel density estimation Definition Given a set of observations, x1, . . . , xN, which is a random sample from a probability density function fX (x), density estimation attempts to approximate fX (x) by fX (x0).’ And ‘Cross References Kernel Methods, Locally Weighted Regression for Control, Mixture Models, Nearest Neighbor, Support Vector Machine. EC: Kernel density of applicant is a class of algorithms. K Nearest Neighbor is a unsupervised 

Claim 15
Adams, Huberman Jorstad and Corman do not disclose expressly wherein the unsupervised machine learning algorithm is a density based clustering algorithm.
Webb discloses wherein the unsupervised machine learning algorithm is a density based clustering algorithm. (Webb, p270-271; Density-Based Clustering refers to unsupervised learning methods that identify distinctive groups/clusters in the data, based on the idea that a cluster in a data space is a contiguous region of high point density, separated from other such clusters by contiguous regions of low point density. The data points in the separating regions of low point density are typically considered noise/outliers.) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Jorstad, Huberman, Corman and Webb before him before the effective filing date of the claimed invention, to modify Adams, Jorstad, Huberman and Corman to incorporate knowledge known within the art of Webb. Given the advantage of clarifying unsupervised learning, ranking techniques, with various general algorithms, 

Claim 17
Adams discloses…. processing data sets (Adams, 0065; In this preferred embodiment of the invention the rules store 5 comprises a means of interfacing to the Comparison engine 7, the clock 2 and the control means 9, and it further comprises of two tables of data whose contents can be written to or read by the Comparison engine 7 and the control means 9. The two tables of data are Table T1 and Table T2, which are described in more detail below.) according to a plurality of rules to generate an activation pattern for each data set (Adams, 0122, 0167; ‘As already mentioned the counting means processing engine 18 runs processes that analyse the activation patterns of the motion detection sensors defined within Table T8, and it computes an occupant count dependent on some simple activation-based rules.’, ‘For example, consider a case where adaptive rule setting is in use. ….The calculation in process 45 also takes account of the fact that the space may have been unoccupied for some or all of the defined period, and it does this by including any compensating activation values stored in field F166 of the relevant version of Table T10.)
Adams does not disclose expressly wherein each activation pattern includes an activation value for each rule of the plurality of rules  wherein the activation value comprises an output value for a particular rule generated in response to applying the particular rule to the data sets; determining a standard deviation of the activation value for each rule;…. identifying a first subset of rules of the plurality of rules, wherein each 
Huberman discloses wherein each activation pattern includes an activation value for each rule of the plurality of rules  wherein the activation value comprises an output value for a particular rule generated in response to applying the particular rule to the data sets (Huberman, c9:36-46, ;’ Compute the mean and standard deviation assuming an inverse Gaussian distribution for the number of clicks all users make at the Web site. Perform the spreading activation algorithm using the entry points as the initial activation matrix, the state transition matrix as the connection/arc strengths, and the Inverse Gaussian distribution with the site's mean and standard deviation as the dampening parameter. Determine if the web site modification has the desired effect (e.g. there is a prediction that the re -linked web page will receive more hits; EC Activation value maps to standard deviation or Z score.); determining a standard deviation of the activation value for each rule (Huberman, c9:11-18, C9:39-47; ‘The prediction of pages relevant to a particular page or set of pages is accomplished by:’ And ‘Perform the spreading activation algorithm using the entry points as the initial activation matrix, the state transition matrix as the connection/arc strengths, and the Inverse Gaussian distribution with the site's mean and standard deviation as the dampening parameter. The pages having an activation value above a predetermined threshold are then provided as a list of related pages. EC: Within this reference, ‘rules’ of applicant maps to pages that are relevant (topics or concepts));…. identifying a first subset of rules of the plurality of rules, wherein each rule of the first subset of rules has activation value with the Huberman, c9:11-18, C9:39-47; ‘The prediction of pages relevant to a particular page or set of pages is accomplished by:’ And ‘Perform the spreading activation algorithm using the entry points as the initial activation matrix, the state transition matrix as the connection/arc strengths, and the Inverse Gaussian distribution with the site's mean and standard deviation as the dampening parameter. The pages having an activation value above a predetermined threshold are then provided as a list of related pages. EC: Within this reference, ‘rules’ of applicant maps to pages that are relevant (topics or concepts). Here Huberman discloses a threshold being used to classify rules from one another. The correlation is they are below the threshold value.) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams and Huberman before him before the effective filing date of the claimed invention, to modify Adams to incorporate standard deviation and the use of a threshold as a decision engine, standard deviation and the use of rules of Huberman. Given the advantage of setting the output on the same scale for comparison (standard deviation), determining one set from another set (classification), one having ordinary skill in the art would have been motivated to make this obvious modification.
Adams and Huberman do not disclose expressly one or more processors; a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of the computing device, cause the computing device to perform operations comprising:….determining a correlation between the plurality of rules.
Jorstad, 0024-0025; The ontology 110 may be stored on a computer-readable storage medium, comprising one or more discs, flash memories, databases, optical storage media, or the like. Accordingly, the data structures comprising the ontology 110 (e.g., the graph structure comprising a plurality of vertices interconnected by one or more edges) may be embodied on the computer-readable storage medium.’ And ‘The concept extraction module 120 may be implemented in conjunction with a special- and/or general-purpose computing device comprising a processor (not shown).)….determining a correlation between the plurality of rules. (Jorstad, 0023; As used herein, an ontology may refer to an organized collection of precompiled knowledge referring to both the meaning of terms (e.g., concepts) and relationships between concepts. EC” Rules of applicant maps to ‘concept’ of Jorstad.) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Huberman and Jorstad before him before the effective filing date of the claimed invention, to modify Adams and Huberman to incorporate normalization, the used of a threshold as a decision engine, standard deviation and the use of rules of Jorstad. Given the advantage of setting the output on the same scale for comparison, determining one set from another set, the use of standard comparison tool such as standard deviation and the use of tools (rules) for classification, one having ordinary skill in the art would have been motivated to make this obvious modification.

Corman discloses for each rule of the first subset of rules, ranking activation values based on their respective standard deviation of the activation value (Corman, 0140; For a given time step, the algorithm begins by getting activation values from input for each of the eleven foci. It orders the foci according to activation level, and works through the selection process starting with the most activated focus. This ordering insures that preferred relationships according to the selection logic are most likely to be assigned to the most activated foci.);….. identifying particular rules of the second subset of rules having an impact on network performance based on one or more criteria. (Corman, 0041, 0031, 0051; ‘The rules that govern the interaction of the foci over time are specified.’….’ In FIG. 2, the above-described activity foci are shown within complex network 30.’….’ But foci do not dissipate their activation in isolation. Rather, foci are part of a network of interfocus influence, and the effects of neighboring foci (other foci to which a given focus is linked) must be taken into account.’  EC: Rules are associated with foci, foci are associated with a network, and foci are interconnected with others.) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Jorstad, Huberman and Corman before him before the effective filing date of the claimed invention, to modify Adams, Jorstad, Huberman to incorporate to rank rules based on standard deviation values of Corman. Given the advantage of being able to 
Adams, Huberman Jorstad and Corman do not disclose expressly selecting a second subset of rules from the first subset of rules based on the ranking; identifying, using an unsupervised machine learning algorithm, outlier activation patterns; and analyzing the outlier activation patterns based on the second subset of rules.
Webb discloses selecting a second subset of rules from the first subset of rules based on the ranking (Webb, p261, 265; ‘A good attribute divides the dataset into subsets that are as pure as possible, ideally into sets so that each one only contains examples from the same class.’ And ‘A decision list (also called an ordered rule set) is a collection of individual Classification Rules that collectively form a Classifier.”); identifying, using an unsupervised machine learning algorithm, outlier activation patterns; and analyzing the outlier activation patterns based on the second subset of rules. (Webb, 271; ‘Structure of Learning System Assuming that the data setO⊂Rd is a sample from some unknown probability density p(x), there are different ways of determining high density areas of the density p(x). Commonly, the notion of a high density area is (implicitly or explicitly) based on a local density estimate at each point (typically, some kernel or nearest neighbor density estimate), and a notion of connection between objects (typically, points are connected if they are within a certain distance ε from each other); clusters are essentially constructed as maximal sets of objects that are directly or transitively connected to objects whose density exceeds some threshold λ. The set {x∣p(x) > λ} of all high density objects is called the density level set of p at λ. Objects that are not part of such clusters are called noise or outliers.’ 
Adams, Huberman Jorstad, Corman and Webb do not disclose expressly presenting a density plot or histogram of the activation values for the particular rules to a user on a computing device.
Bedrosian discloses presenting a density plot or histogram of the activation values for the particular rules to a user on a computing device. (Bedrosian, abstract, 0070; ‘That is, measured packet delay information is analyzed and information from this analysis is used to construct a total delay model for a network.’….’ To determine the total delay target (e.g., D.sub.total(t)) in as in method step …. The mean and standard deviation may be determined from the measured data in FIG. 8 to provide the resultant simulated output PDV histogram shown in FIG. 9.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Jorstad, Huberman, Corman Webb and Bedrosian before him before the effective filing date of the claimed invention, to modify Adams, Jorstad, Huberman, Corman and Webb to incorporate a visual output of a histogram or density plot of Bedrosian. Given the advantage of human 

Claim 18
Adams and Huberman do not disclose expressly wherein the data sets include data for a plurality of transactions, and wherein data for each transaction is processed according to the plurality of rules to generate a plurality of activation values.
Jorstad discloses wherein the data sets include data for a plurality of transactions (Jorstad, fig 1; Per the specification 0030, ‘transaction’ means, ‘The computing device 200 may receive a data set corresponding to the transmission and/or reception of data (hereinafter " transaction") over the network. The data set may include the amount of data transmitted over a particular unit of time, the error rate, the propagation time, and the channel quality among others.’ EC: This means any data that is transmitted or metadata in regards to the transmitted data. Data is passed from item 105 to item 120 then passed to item 125), and wherein data for each transaction is processed according to the plurality of rules to generate a plurality of activation values. (Jorstad, 0042; In some embodiments, the spreading activation technique used by the concept extraction module 120 may access the ontology 110 in graph form, in which concepts may be represented as vertices and the associations (e.g., relationships) between concepts may be represented as edges. Each vertex (e.g., concept) may be assigned an activation value.) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Huberman and Jorstad before him before the effective .

Claim(s) 8, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams, Jorstad, Huberman, Corman Webb and Bedrosian as applied to claims 1-7, 9-15 and 17-18 above, and further in view of Sun. (‘Detecting Anomalous User Behavior Using an Extended Isolation Forest Algorithm: An Enterprise Case Study’, referred to as Sun)

Claim 8
Adams, Huberman Jorstad, Corman, Webb and Bedrosian do not disclose expressly wherein the unsupervised machine learning algorithm is an isolation forest algorithm.
Sun discloses wherein the unsupervised machine learning algorithm is an isolation forest algorithm. (Sun, p6; ‘ Our work focus on unsupervised approach. We represent user behaviour by combining features together and apply Isolation Forest algorithm [8], to build an automatic anomaly user detection system.) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Jorstad, Huberman, Corman Webb, Bedrosian and Sun before him before the effective 

Claim 16
Adams, Huberman Jorstad, Corman, Webb and Bedrosian do not disclose expressly wherein the unsupervised machine learning algorithm is an isolation forest algorithm.
Sun discloses wherein the unsupervised machine learning algorithm is an isolation forest algorithm. (Sun, p6; ‘ Our work focus on unsupervised approach. We represent user behaviour by combining features together and apply Isolation Forest algorithm [8], to build an automatic anomaly user detection system.) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Jorstad, Huberman, Corman Webb, Bedrosian and Sun before him before the effective filing date of the claimed invention, to modify Adams, Jorstad, Huberman, Corman Webb and Bedrosian to incorporate an known algorithm of Sun. Given the advantage of disclosing the algorithm falls under the unsupervised domain, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 19

Webb discloses wherein the unsupervised machine learning algorithm is selected from a group consisting of a kernel density estimation algorithm (Webb, p270; Density Estimation Claude Sammut University of New SouthWales, Sydney, Australia Synonyms Kernel density estimation Definition Given a set of observations, x1, . . . , xN, which is a random sample from a probability density function fX (x), density estimation attempts to approximate fX (x) by fX (x0).’ And ‘Cross References Kernel Methods, Locally Weighted Regression for Control, Mixture Models, Nearest Neighbor, Support Vector Machine. EC: Kernel density of applicant is a class of algorithms. K Nearest Neighbor is a unsupervised kernel density algorithm. See Stupp [0138]), a density based clustering algorithm. (Webb, p270-271; Density-Based Clustering refers to unsupervised learning methods that identify distinctive groups/clusters in the data, based on the idea that a cluster in a data space is a contiguous region of high point density, separated from other such clusters by contiguous regions of low point density. The data points in the separating regions of low point density are typically considered noise/outliers.) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Jorstad, Huberman, Corman and Webb before him before the effective filing date of the claimed invention, to modify Adams, Jorstad, Huberman and Corman to incorporate knowledge known within the art of Webb. Given the advantage of clarifying unsupervised learning, ranking techniques, with various general algorithms, 
Adams, Huberman Jorstad, Corman, Webb and Bedrosian do not disclose expressly and an isolation forest algorithm.
Sun discloses and an isolation forest algorithm. (Sun, p6; ‘ Our work focus on unsupervised approach. We represent user behaviour by combining features together and apply Isolation Forest algorithm [8], to build an automatic anomaly user detection system.) It would have been obvious to one having ordinary skill in the art, having the teachings of Adams, Jorstad, Huberman, Corman Webb, Bedrosian and Sun before him before the effective filing date of the claimed invention, to modify Adams, Jorstad, Huberman, Corman Webb and Bedrosian to incorporate an known algorithm of Sun. Given the advantage of disclosing the algorithm falls under the unsupervised domain, one having ordinary skill in the art would have been motivated to make this obvious modification.


Response to Arguments
4.	Applicant’s arguments filed on 2/12/2021 for claims 1-19 have been fully considered but are not persuasive.

5.	Applicant’s argument:

The present claims cannot be seen to even remotely correspond to the examples of Mental Processes subject matter groupings. The present claims are directed to, inter alia, a method for (a) processing data sets according to a plurality of rules to generate an activation pattern for each data set wherein each activation pattern includes an 

Examiner’s answer:
The examiner cites the claims are abstract due to the claims fall under a mathematical process and not a mental process as the applicant argues. 

6.	Applicant’s argument:
The USPTO provided guidance provided in the January 7, 2019 Federal Register notice regarding “Prong Two” of Step 2 A of the subject matter eligibility analysis framework. For example, Section III. A.2. of the Notice recites the following (with emphasis added):

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception

Applicant submits that it is highly pertinent, and indeed determinative, that claims 1-19 have been drafted so as not to monopolize any alleged “abstract idea”. The absence of “monopolization” implies that claims 1-19 contain meaningful limits on the alleged “abstract idea” and hence integrate the alleged “abstract idea” into a practical application. It follows under Prong Two that claims 1-19 are to be held patent-eligible.



Examiner’s answer:
Again, the applicant is incorrect concerning the previous rejection. The claimed invention pertains to finding rules which effect a network. This is very broad and has no intension of use. 

7.	Applicant’s argument:

Claim Rejections under 35 USC §103

A. Claims 9 and 12-15
Claims 9 and 12-15 stand rejected under 35 USC §103 as allegedly being obvious in view of a combination of Adams, Jorstad, Huberman, and Webb. [Office Action, Pp. 16-21.]

Applicant notes that although Adams does recite the use of activation-based rules, Adams does not appear to show the use of any activation values. However, even assuming for the sake of argument that an Adams is considered to show that the application of an activation-based rule results in an activation value, which is not conceded, it is submitted that claim 9 is still distinguished from Adams. Claim 9, for example, has been amended in the present response to recite that each activation pattern includes an activation value for each rule of the plurality of rules, wherein the activation value comprises an output value for a particular rule generated in response to applying the particular rule to the data sets. Accordingly, even assuming that the activation-based rules of Adams are considered to result in the determination of one or more activation values, it is noted that such activation values would only be 

Examiner’s answer:
The applicant amended this portion of the claim and altered the domain of the claim. ‘Activation value’ is associated with the value of the standard deviation. Adams discloses a standard deviation. 

8.	Applicant’s argument:
None of the other applied documents make up for the deficiencies of Adams. Huberman, for example, appears to show a type of “activation” which is also fundamentally different from the use of activation values in accordance with claim 9. For example, Huberman appears to show an “activation” which relates to a manner in which a user manually accesses a document. [Huberman, Col. 2, lines 14-36.] However, Huberman, whether considered alone or in combination with Adams, Jorstad, and/or Webb, fails to show generating an activation pattern for a data set, where each activation pattern includes an activation value for each rule of the plurality of rules, the activation value comprising an output value for a particular rule generated in response to applying the particular rule to the data sets.

Examiner’s answer:
‘Type of activation’ is not mentioned within the claims. There are different types of distributions and standard deviations can be applied to all. 

9.	Applicant’s argument:
Applicant additionally notes that none of the applied documents, whether considered alone and/or in combination, show a process or any other type of mechanism for identifying particular rules of a second subset of rules having an impact on network performance based on one or more criteria. In other words, none of the applied documents appear to show a process for identifying any rules which have a particular impact, such as a large impact, on network performance. Instead, to the extent that any 

Examiner’s answer:
The term ‘subset’ is mentioned 3 times in claim 1. Which of the 3 options is applicant addressing?  The first mention is, …. selecting a second subset of rules from the first subset of rules based on the ranking….’  Here ‘subset’ is viewed as a classification. 

 ‘A good attribute divides the dataset into subsets that are as pure as possible, ideally into sets so that each one only contains examples from the same class.’ And ‘A decision list (also called an ordered rule set) is a collection of individual Classification Rules that collectively form a Classifier.” (Webb, p261, 265)

The claim is vague at best. 

10.	Applicant’s argument:
Applicant further notes that none of the applied documents, whether considered alone and/or in combination, show presenting a density plot or histogram of the activation values for the particular rules to a user on a computing device. For example, none of the applied documents show that a density plot or histogram is generated, displayed to a user, or is used whatsoever.

Examiner’s answer:
This is new and a new reference is used. 



	

Conclusion – Final
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence Information
13.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.

	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121